Citation Nr: 1521390	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

In April 2014, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the April 2014 Board decision and remanded the case for action consistent with the terms of the JMR.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 Court order granting the parties JMR, the parties agreed that a remand was required for the Board to address the Veteran's bilateral hearing loss.  Specifically, the parties determined that the Board failed to address favorable evidence of record, failed to apply the presumption of soundness to each ear individually, and relied on an inadequate VA examination report dated in June 2010.  Further, the JMR found that the Board failed to explain why the Veteran's enlistment audiometric results were presumed to be in American Standards Association (ASA) units (converted to International Standards Organization (ISO) units) and his separation audiometric results were assumed to be recorded in ISO units.  As the November 2014 Order directed the Board to undertake action consistent with the JMR, this case will be remanded to obtain updated treatment records and to accord the Veteran a new examination regarding his claim for entitlement to service connection for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran, that are relevant to the Veteran's claim for service connection for bilateral hearing loss.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature, extent, onset, and etiology of his bilateral hearing loss.  The claims folder should be made available to the examiner for review before the examination.  If necessary, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should state whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset during service, addressing the left and right ears individually.

The examiner should address whether any left ear or right ear hearing loss existed prior to service.  If the examiner concludes that any hearing loss existed prior to service, the examiner should opine whether it increased in severity beyond its natural progression during service.

When providing a rationale as to whether left or right ear hearing loss was incurred in or aggravated by service, the examiner should specifically address whether ASA or ISO testing was used on service enlistment and separation.  All necessary conversions should be made.  

In offering these impressions, the examiner must acknowledge and discuss his or her findings with any lay report of recurrent symptoms since service, objective medical findings, and Dr. Newsome's December 2010 medical opinion to include the June 2011 addendum opinion.  

The rationale for all opinions expressed should be set forth. 

4.  After completing any additional development deemed necessary, the RO should readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



